UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

KAREEM RASHAWN YOUNG,

                                    Plaintiff,
          -v-                                          6:18-CV-135
                                                      (DNH/TWD)

COMMISSIONER OF INTERNAL REVENUE,

                         Defendant.
--------------------------------

APPEARANCES:

KAREEM RASHAWN YOUNG
Plaintiff, pro se
04-B-2504
Watertown Correctional Facility
PO Box 168
Watertown, NY 13601


DAVID N. HURD
United States District Judge


                                    DECISION and ORDER

          Pro se plaintiff Kareem Rashawn Young commenced this action pursuant

to 26 U.S.C. § 7422. On October 4, 2018, the Honorable T hérèse Wiley Dancks, United

States Magistrate Judge, advised by Report-Recommendation that the complaint be sua

sponte dismissed for lack of subject matter jurisdiction without prejudice and that plaintiff be

granted leave to amend. No objections to the Report-Recommendation have been filed.

However, on October 17, 2018, plaintiff filed an "Affidavit in support of plaintiff's request for

leave to amend the complaint that was filed by naming the United States as the proper

defendant." ECF No. 13.
         Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).

         Therefore, it is

         ORDERED that

         The Report-Recommendation is adopted in all respects and the m atter is referred

back to Magistrate Judge Dancks for review of plaintiff's motion to amend.

         IT IS SO ORDERED.




Dated: February 5, 2019
       Utica, New York.




                                             -2-
